MEMORANDUM **
Bartlett Elliott appeals pro se from the district court’s order dismissing pursuant to 28 U.S.C. § 1915(2)(2)(B) his 42 U.S.C. § 1983 action alleging false arrest, false imprisonment, and constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and we affirm.
The district court properly dismissed as untimely Elliott’s claims arising from an arrest in November 2001 because Elliott did not file his complaint until April 5, 2005, and did not set forth any basis to toll the statute of limitations. See TwoRivers v. Lewis, 174 F.3d 987, 991 (9th Cir.1999) (“In Arizona, the courts apply a two-year statute of limitations to § 1983 claims.”).
To the extent Elliott sought habeas corpus relief, the district court properly concluded that Elliott failed to state a claim because Elliott was not in custody at the time he attempted to file his petition. See 28 U.S.C. § 2241(c)(1); Maleng v. Cook, 490 U.S. 488, 490, 109 S.Ct. 1923, 104 L.Ed.2d 540 (1989) (per curiam) (an application for a writ of habeas corpus will be considered only on the ground that the petitioner is in custody in violation of the Constitution or laws or treaties of the United States).
AFFIRMED.

 The disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.